Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/598,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of Instant Application:
1. A tactile sensor, comprising: 

an elastically deformable skin including an outer impact surface having attributes and an undersurface having pins, ridges, or both, each undersurface pin or ridge includes a mark, and the undersurface is arranged on flexible spacers from a rigid surface;
a camera positioned to capture images of the marks; 

Claim 1 of US Application 16/598,106:
1. A tactile sensor for a robot, comprising:

an elastically deformable element including an outer impact surface and an
undersurface having pins, ridges, or both, each undersurface pin or ridge includes a
mark, and the elastically deformable element is attached to a gripper;
a camera positioned in a cavity of the gripper to capture images of the marks;
a memory having stored data including image data of sets of prelearned positions of marks with corresponding prelearned patterns of forces, each set of prelearned positions of marks corresponds to a prelearned pattern of forces; 

a memory having stored data including image data of sets of prelearned positions of marks with corresponding prelearned patterns of forces, each set of prelearned positions of marks corresponds to a prelearned pattern of forces;

an image processor operatively connected to the camera and the memory, is configured to: 
detect displacement of the marks in captured images;

an image processor operatively connected to the camera and the memory, is configured to:
detect positions of the marks in captured images;

compare the displaced positions of the marks in the captured images to the sets of the prelearned positions of marks, based on a distance function, to determine a quality of match value for each set of the prelearned positions of marks; 

compare the detected positions of the marks in the captured images to the sets of the prelearned positions of marks, based on a distance function, to determine a quality of match value for each set of the prelearned positions of marks;

determine a best quality matched prelearned pattern of forces using a user selected best matching function, that is applied to the determined quality of match values, to calculate a best matching set of the prelearned positions of marks and the corresponding best quality matched prelearned pattern of forces;

determine a best quality matched prelearned pattern of forces using a user selected best matching function, that is applied to the determined quality of match values, to calculate a best matching set of the prelearned positions of marks and the corresponding best quality matched prelearned pattern of forces;

identify a pattern of forces acting on the elastically deformable skin based on the determined best matched prelearned pattern of forces; and 

identify a pattern of forces acting on the elastically deformable element based on the determined best matched prelearned pattern of forces; and

output the identified pattern of forces to initiate an action based on the identified pattern
output the identified pattern of forces to initiate a gripper action for the gripper based on the identified pattern of forces acting on the deformable element.


As seen above, claim 1 of the instant application is equivalent to the limitations of claim 1 of Copending Application Number 16/598,106. Therefore, the limitations of claim 1 of the instant application are fully anticipated by claim 1 of Copending Application Number 16/598,106, and are therefore rejected under provisional nonstatutory double patenting.
Similarly, independent claims 16, 18 and 20 of the instant application are similarly anticipated by claims (1 and 5), (12 or 20) and 20, respectively.
Dependent claims 2-3 of the instant application are similarly anticipated by claims 2-3, respectively, of Copending Application Number 16/598,106.
 Dependent claims 4-7 of the instant application are similarly anticipated by claims 14-17, respectively, of Copending Application Number 16/598,106.
Dependent claims 8-9 of the instant application are similarly anticipated by claims 9 and 8, respectively, of Copending Application Number 16/598,106.
Dependent claim 10 of the instant application are similarly anticipated by claim 5 of Copending Application Number 16/598,106.
Dependent claim 11 of the instant application are similarly anticipated by claim 10 of Copending Application Number 16/598,106.
Dependent claim 12-15 of the instant application are similarly anticipated by claims 1 and 11 of Copending Application Number 16/598,106 with reference to the robot, its gripper and its actions.
Dependent claims 8-9 of the instant application are similarly anticipated by claims 6-8 of Copending Application Number 16/598,106.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter Over Prior Art
Claims 1-20 would be allowable if a terminal disclaimer is filed with Copending Application Number 16/598,106 to overcome the above double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0040107 A1 is the prior art listed as an X category in the search report for the PCT/JP2020/038414 teaches comparing a current image taken for a tactile sensor and comparing that to a stored version to determine the force vectors experienced by the tactile sensor.
US 2020/0139543 A1 is the prior art listed as an X category in the search report for the PCT/JP2020/038414 teaches a pressure sensing using an elastic layer and comparing the movement of markers in the internal sensor to determine the amount of force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481